In an action for a declaratory judgment, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered May 13, 1975, which, upon the submission of an agreed statement of facts, construed a recent amendment to the defendant railroad’s pension plan and declared the rights of the plaintiffs. Judgment affirmed, with one bill of $50 costs and disbursements to respondents appearing separately and filing separate briefs. The decision of the Special Term is adequately supported by the record on this appeal. Hopkins, Acting P. J., Martuscello, Latham, Cohalan and Hawkins, JJ., concur. [81 Mise 2d 99.]